            Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON, on behalf of                 :
 himself and others similarly situated,              :   Case No. 2:20-cv-3966-CMR
                                                     :
           Plaintiff,                                :
                                                     :
 v.                                                  :
                                                     :
 DIRECT ENERGY, LP and                               :
 KAA ENERGY, INC.,                                   :
                                                     :
           Defendants.                               :
                                                 /


                                  JOINT RULE 26(f) REPORT
         On October 30, 2020, the parties conducted a Fed. R. Civ. P. 26(f) conference as required

by this Court’s October 21, 2020 Order. See ECF No. 4.

I.     Counsel

A. Lead counsel for Plaintiff(s): Joseph Murray for Plaintiff

B. Lead counsel for Defendant(s): Steven Lucks for Direct Energy.

C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff: Joseph Murray for

      Plaintiff.

D. Counsel who participated in Rule 26(f) conference on behalf of Defendants: William

      Thomas for Direct Energy. Counsel for KAA Energy has not made an appearance.


II.     Description of Claims and Defenses

         Plaintiff: Mr. Shelton brings this action under the Telephone Consumer Protection Act, a

federal statute enacted in response to widespread public outrage about the proliferation of

intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

745 (2012). Mr. Shelton alleges that Direct Energy hired the co-defendant KAA Energy to make
          Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 2 of 7




telemarketing calls on its behalf and that KAA made an automated call to Mr. Shelton’s cellular

phone in violation of the TCPA. See 47 U.S.C. § 227(b)(1)(A)(iii). The call was made despite

the fact that Mr. Shelton had previously sued those same parties for that same conduct. Mr.

Shelton alleges Direct Energy is vicariously liable for violating the TCPA.              Because

telemarketing campaigns generally place calls to hundreds of thousands or even millions of

potential customers en masse, Mr. Shelton brings this action on behalf of a proposed nationwide

class of other persons who received illegal telemarketing calls from Defendants.

       Defendant Direct Energy: Mr. Shelton previously enrolled as a Direct Energy customer

and sued Direct Energy and KAA Energy, a third-party telemarketing vendor, (Shelton v. Direct

Energy, Case No. 1:19-cv-00081, in the United States District Court for the Southern District of

Ohio) in relation to the enrollment call that KAA Energy placed to Mr. Shelton. Mr. Shelton later

requested to be placed on a Do-Not-Call list. Not long after Mr. Shelton dismissed his case with

prejudice, he received a second call from KAA Energy. Thereafter, Mr. Shelton’s counsel alerted

Direct Energy’s counsel to the second call, and Direct Energy requested information from KAA

Energy, as to why KAA Energy contacted Mr. Shelton again. KAA Energy acknowledged that it

inadvertently dialed, Mr. Shelton, while testing its equipment in advance of the forthcoming

stay-at-home order to combat the spread of COVID-19. Specifically, KAA Energy states:

       We purchased a couple of laptops in anticipation of a stay at home order in
       Florida so we had some agents logging in these and testing them in the office.
       This particular agent was logged into one of these and accidentally logged into a
       campaign we just created that was not yet configured for proper dialing. Due to
       this fact the DNC features had not been set up for manual dialing. Since the
       testing was being done with manually dialed win backs Shelton's number from the
       previous opt-in was in that list. Due to the fact that he was in the wrong campaign
       in the dialer, it allowed him to dial it. Had he been in the correct campaign the
       number would have never been able to have been dialed from the system. We
       [Sic.] gone back and re-tested the system to ensure it is working properly and will
       continue doing so during these most unprecedented circumstances in our country.



                                                2
               Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 3 of 7




     Direct Energy provided KAA Energy’s response to Mr. Shelton’s counsel. Mr. Shelton then filed

     this putative class action. Direct Energy disputes any telemarketing violation occurred, that it can

     be vicariously liable for KAA Energy’s conduct, or that the unique and limited circumstances of

     any errant call(s) warrant class certification.

             Additionally, Direct Energy intends to file a motion to dismiss for lack of subject matter

     jurisdiction based on the Supreme Court’s decision in Barr v. AAPC, 140 S. Ct. 2335 (2020),

     which held that the government-debt-collection exemption amendment to the TCPA was

     unconstitutional and thereafter severed the amendment. Because the TCPA was unconstitutional

     prior to severance, any purported violations that post-date the exemption amendment and pre-

     date AAPC are unenforceable. See Creasy v. Charter Communications, Inc., CV 20-1199, 2020

     WL 5761117, at *5 (E.D. La. Sept. 28, 2020) (“The entirety of the pre-severance version of §

     227(b)(1)(A)(iii) is void because it itself was repugnant to the Constitution before the Supreme

     Court restored it to constitutional health in AAPC.”).

             Defendant KAA Energy: Has not made an appearance.

     III.   Anticipated Scope of Discovery

A.      Summarize those issues on which the Parties will need to conduct discovery.

             Plaintiff’s Position: The Plaintiff anticipates that discovery will be needed on the

     requisites of Fed.R.Civ.P. 23 in order to support his anticipated motion for class certification as

     well as the merits of Plaintiff’s TCPA claims, including the dialing system at issue and his

     vicarious liability theory, in order to prepare for trial, or to oppose any summary judgment

     motion that the defendant may file. Plaintiff sees no reason to stay discovery and will object to

     any such request.




                                                       3
         Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 4 of 7




       Defendant’s Position: Direct Energy asserts that discovery should be stayed until

resolution of Direct Energy’s forthcoming motion to dismiss on the basis that the Court lacks

subject matter jurisdiction. Alternatively, Direct Energy will need discovery into Plaintiff’s

calling records and the circumstances under which KAA Energy called Plaintiff.

Agreed anticipated number of interrogatories per Party:       ______25_____________

       B. Agreed anticipated number of depositions per Party:_______Up to 10___________

       C. To the extent either Party proposes to exceed the presumptive limits in the Federal

           Rules of Civil Procedure for discovery, explain the basis for that proposal. n/a

       D. Do the Parties anticipate the need for experts? If so, identify the subjects on which

           the expert(s) may opine.

              The Plaintiff may need an expert witness to identify the telephone numbers that

           are in his putative class definition and to opine on the dialing system at issue.

IV.    Status of Discovery

       Discovery has yet to commence.

V.    Proposed Case Management Deadlines

       Deadline to serve initial disclosures under Rule 26(a)(1):    November 11, 2020

       Deadline to amend pleadings to add claims or Parties:         January 29, 2021

       Deadline to complete discovery:                               August 31, 2021

       Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

testimony with related information and documents (if any):           September 27, 2021

       Deadline for rebuttal expert reports (if any):                October 30, 2021

       Deadline to File Motion for Class Certification:              November 22, 2021




                                                 4
           Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 5 of 7




         Deadline to file motion for summary judgment:               60 days after ruling on
                                                                     Plaintiff’s motion for Class
                                                                     Certification

VI.      Electronic Discovery

         The Parties anticipate agreeing to an ESI Stipulation.

VII.     Protective Orders and Confidentiality Agreements

         The Parties anticipate that a confidentiality protective order will be needed. Defendants

will propose a Protective Order to Plaintiff.

VIII.     Alternative Dispute Resolution

         The Parties do not believe that alternative dispute resolution would be appropriate at this

time.

IX.      Consent to Send Case to a Magistrate Judge

         The parties do not unanimously consent to proceed before a United States Magistrate

Judge.

X.      Other Matters

         None at this time.



Dated: October 30, 2020                by:

                                        /s/ Joseph F. Murray
                                       Joseph F. Murray (327025)
                                       Brian K. Murphy (pro hac vice to be filed)
                                       Jonathan P. Misny (pro hac vice filed)
                                       Murray Murphy Moul + Basil LLP
                                       1114 Dublin Road
                                       Columbus, OH 43215
                                       Telephone: 614.488.0400
                                       Facsimile: 614.488.0401
                                       E-mail: murray@mmmb.com
                                                murphy@mmmb.com
                                                misny@mmmb.com


                                                  5
Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 6 of 7




                     Anthony I. Paronich (pro hac vice to be filed)
                     Paronich Law, P.C.
                     350 Lincoln Street, Suite 2400
                     Hingham, MA 02043
                     (508) 221-1510
                     anthony@paronichlaw.com

                     Edward A. Broderick (pro hac vice to be filed)
                     Broderick Law P.C.
                     99 High Street, Suite 304
                     Boston, MA 02110
                     Telephone: 508.221.1510
                     Facsimile: 617.830.0327
                     E-mail: ted@broderick-law.com

                     Matthew P. McCue (pro hac vice to be filed)
                     The Law Office of Matthew P. McCue
                     1 South Avenue, Suite 3
                     Natick, MA 01760
                     Telephone: 508.655.1415
                     Facsimile: 508.319.3077
                     Email: mmccue@massattorneys.net

                     Counsel for Plaintiff


                     By: /s/ Steven M. Lucks
                        Steven M. Lucks, Esq.
                        FISHKIN LUCKS LLP
                        1601 Market Street, 19th Floor
                        Philadelphia, PA 19103
                        (215) 607-2500 (Telephone)
                        (973) 679-4435 (Facsimile)
                        slucks@fishkinlucks.com

                            -and-

                        MCDOWELL HETHERINGTON LLP
                        Michael D. Matthews, Jr.*
                        Texas Bar No. 24051009
                        William B. Thomas*
                        Texas Bar No. 24083965




                               6
Case 2:20-cv-03966-CMR Document 6 Filed 10/30/20 Page 7 of 7




                        1001 Fannin Street, Suite 2700
                        Houston, Texas 77002
                        T: (713) 337-5580
                        F: (713) 337-8850
                        matt.matthews@mhllp.com
                        william.thomas@mhllp.com

                        *pro hac vice applications pending.

                        Attorneys for Defendant




                              7
